Citation Nr: 1805413	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2. Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

3. Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus type II (DM II).

4. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

5. Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

6. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss. 

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for arthritis of multiple joints.

9. Entitlement to service connection for a sinus disability.

10. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1969 to March 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi.  In that decision, the RO determined that new and material evidence had not been received to reopen the previously denied claims of service connection for hypertension, a bilateral knee disability, DM II, PTSD, and a back disability.  The RO also denied service connection for arthritis of multiple joints, bilateral hearing loss, tinnitus, and a sinus disability.

The Board notes that service connection for bilateral hearing loss had been previously denied in July 2008.  As such, and in light of the Board's reopening of the claim for service connection for bilateral hearing loss, the issue has been recharacterized as stated on the title page.

In June 2016, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In November 2016, the Board remanded the claims for further development, to include requesting Social Security Administration (SSA) documents and additional development from the United States Army and Joint Services Records Research Center (JSRRC) or other appropriate federal sources, so as to determine whether the Veteran, in fact, had service in the Republic of Vietnam.  The Board finds that there was substantial compliance with its remand instructions in this regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall).

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2010 rating decision, the RO denied to reopen the Veteran's previously denied claim of entitlement to service connection for hypertension.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the December 2010 rating decision is cumulative and does not raise a reasonable possibility of substantiating the claim of service connection for hypertension.

3.  In a December 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for DM II.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

4.  Evidence received since the December 2010 rating decision is cumulative and does not raise a reasonable possibility of substantiating the claim of service connection for DM II.

5.  In a December 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

6.  Evidence received since the December 2010 rating decision is cumulative and does not raise a reasonable possibility of substantiating the claim of service connection for PTSD.

7.  In a July 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral knee disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

8.  Evidence received since the July 2008 rating decision is cumulative and does not raise a reasonable possibility of substantiating the claim of service connection for a bilateral knee disability.

9.  In an October 2007 decision, the Board denied service connection for a back disability. 

10.  Evidence received since the October 2007 Board decision is cumulative and does not raise a reasonable possibility of substantiating the claim of service connection for a back disability.

11.  In a July 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

12.  Evidence received since the July 2008 rating decision is new and material evidence that tends to raise a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

13.  Left ear hearing loss was noted on the Veteran's May 1969 induction examination report and did not increase in severity during service.

14.  Right ear hearing loss clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.

15.  Bilateral hearing loss did not increase in severity during service.

16.  The Veteran does not have arthritis of multiple joints that is due to disease or injury in service, or that manifested to a compensable level within one year of service.

17.  The Veteran does not have a sinus disability that is due to disease or injury in service.


CONCLUSIONS OF LAW

1.  The December 2010 rating decision that denied the claim of entitlement to service connection for hypertension is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).
 
2.  The additional evidence received since the December 2010 decision is not new and material, and the claim of service connection for hypertension is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The December 2010 rating decision that denied the claim of entitlement to service connection for DM II is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.
 
4.  The additional evidence received since the December 2010 decision is not new and material, and the claim of service connection for DM II is not reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

5.  The December 2010 rating decision that denied the claim of entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.
 
6.  The additional evidence received since the December 2010 decision is not new and material, and the claim of service connection for PTSD is not reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

7.  The July 2008 rating decision that denied the claim of entitlement to service connection for a bilateral knee disability is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.
 
8.  The additional evidence received since the July 2008 decision is not new and material, and the claim of service connection for a bilateral knee disability is not reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

9.  The October 2007 decision in which the Board denied service connection for a back disability is final.  38 U.S.C. §§ 7104, 7266 (2012); 38 C.F.R. §§ 20.1100, 20.1104 (2017).
 
10.  The additional evidence received since the October 2007 Board decision is not new and material, and the claim of service connection for a back disability is not reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

11.  The July 2008 rating decision that denied the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.
 
12.  The additional evidence received since the July 2008 decision is not new and material, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

13.  Preexisting left ear hearing loss was not aggravated by service and right ear hearing loss clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  38 U.S.C. §§ 1111, 1113, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2017).

14.  The criteria for service connection for arthritis of multiple joints are not met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

15.  The criteria for service connection for a sinus disability are not met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II. Service in the Republic of Vietnam

As a preliminary matter, the Board notes that there is disagreement as to whether the Veteran served in the Republic of Vietnam.  The Veteran contends that he served in Vietnam for one month, from approximately July 27, 1970, to August 27, 1970.  He specifically stated that he remembered the date of his return to the United States because he was back for his birthday (which is August 27).  An October 2007 Board decision found that the Veteran did not serve in Vietnam.  That decision was final on the date stamped on the face of the decision. 38 C.F.R. § 20.1100(a) (2016) (a Board decision is final on the date stamped on the face of the decision).  Generally, the law of the case doctrine prohibits a different finding on an issue that has already been determined by the same body in the same case. Hazan v. Gober, 10 Vet. App. 511, 521 (1997) ("The principle of collateral estoppel forbids relitigation of the same issue on the same facts"); Browder v. Brown, 5 Vet.App. 268, 270 (1993) ("Under the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review.").  However, given the "unique, pro-claimant nature of the veterans law system National Organization of Veterans Advocates v. Secretary of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013) and the fact that the law of the case doctrine appears to be primarily applicable to courts, the Board will again address this question.  Cf. Hazan, 10 Vet. App. at 518 (allowing the Board to consider evidence previously considered by the Board in denying a claim on the same issue).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d. 1477, 1481 (Fed Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v Brown, 7 Vet. App. 498, 511(1995).

In numerous statements, the Veteran stated that he was drafted in August 1969 and stationed at Fort Polk, Louisiana, for about eight months where he underwent basic training.  During this time, he requested a hardship discharge because he was an only child to ailing parents and a sick child.  He contended that everyone in his unit was sent to Vietnam except for him.  On or about April 26, 1970, he was sent to Fort Hood, Texas, where he alleged that he stayed for approximately two months and was told he would be going to Vietnam.  On approximately July 27, 1970, he claimed that he was sent at the Oakland Army Base in California, and from there flew to Vietnam on a cargo plane.  He contended that while in Vietnam he suffered numerous injuries when he was blown off a tank that he was sitting on during an ambush on Highway 1.  He alleged that he was treated at a base hospital and that, while there, a Colonel gave him a purple heart, though he did not recall being given any paperwork for it.  He stated that he told the Colonel about his application for hardship discharge, and that the Colonel told him he would be going back to the United States in two days' time and that the Veteran would be going with him.  The Veteran contended that the Colonel told him that because of his pending hardship discharge, he should not have been sent to Vietnam, and that he would have to "fight for his purple heart."  

The Board notes that there are two Defense Department Form 214 (DD 214s) in the claims file.  The DD 214 associated with the Veteran's service administrative records reflects no foreign service, the National Defense Medal, and Expert (Rifle) badge.  However, the Veteran submitted a DD 214, which reflects one month of foreign service, receipt of the Purple Heart, National Defense Medal, and Expert (Rifle) and Inf. (Rifle) badges.  The Veteran contends the first DD 214 was erroneously completed at separation, and that the DD 214 he submitted was a corrected copy that he received from a clerk at discharge (but that the clerk failed to include his Combat Infantryman Badge (CIB)).  He contends that the clerk told him that the erroneous DD 214 would be disregarded. 

After a careful and comprehensive review of the Veteran's military personnel records, the Board finds that the preponderance of the evidence is against finding that the Veteran served in Vietnam.  The Board notes that military personnel records reflect that the Veteran applied for a hardship discharge on November 21, 1969; December 17, 1970; and January 8, 1971.  Records show that the Veteran was stationed at Fort Polk, LA, on August 6, 1969; August 18, 1969; and October 10, 1969.  He was en route to USARPAC on December 5, 1969, and January 9, 1970.  He was posted at Fort Hood, TX on March 10, 1970; and April 26, 1970.  Finally, he was discharged from Fort Hood, TX, on March 9, 1971. 

Dental records on July 31, 1970, reflect that the Veteran underwent dental treatment at Fort Hood, TX.  On August 28, 1970, the records reflect that the Veteran was ineligible to accept permissive reassignment to Fort Polk, LA, as he was being reassigned overseas on SEPOS Levy 070-R-1J.  On January 5, 1971, the Veteran was assigned to the U.S. Army Overseas Replacement Station in Fort Jackson, S.C. on SEPOS 070-R-1J, and assigned to report to Fort Jackson no later than February 1, 1971, for overseas transportation.  On January 18, 1971, the order was revoked.  

In August 2011, a panel from the Army Board for Corrections of Military Records reviewed the Veteran's military personnel files and found that there was no record to indicate that the Veteran served in an infantry military occupational specialty (MOS), or was recommended for a CIB.  The panel also found that there was no evidence that the Veteran served in active combat while assigned or attached to an infantry unit or brigade, regimental, or smaller size.  The panel also concluded that there was no evidence that the Veteran sustained injuries as a result of hostile action or that he was treated for wounds sustained as a result of hostile action, noting that his name did not appear on the Vietnam Casualty Roster.  The panel also noted that the Veteran's records contained two sets of reassignment orders that showed that the Veteran was scheduled to report to Vietnam, but that the orders were revoked; therefore there was no evidence that the Veteran served in Vietnam and no basis to grant the Vietnam Service Medal.

In addition, the Veteran was questioned regarding his Vietnam service during a June 2004 VA PTSD screening.  At the time, he was unable to report the month he arrived in Vietnam, the airfield where he landed, or the processing center he came through.  Further, the Veteran's service medical records are silent with regard to injuries sustained in Vietnam, despite his claim that he was hospitalized to treat the in-service injuries.  The Board finds a preponderance of the evidence shows that the Veteran's lay statements and supporting documentation are not supported by the record, and further concludes the Veteran did not serve in Vietnam.

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Hypertension, DM II, PTSD

For the following reasons, new and material evidence has not been received with regard to these claims.  The Veteran's claims for service connection for hypertension, DM II, and PTSD were denied because there was no evidence of an in-service injury, or a nexus between the Veteran's current disabilities and service.  To reopen the claims, there would have to be new evidence that related to either basis for the prior denials or the new evidence could reasonably substantiate the claims were the claims to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.

In a December 2010 rating decision, the RO denied service connection for hypertension, DM II, and PTSD.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the December 2010 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the December 2010 rating decision included the Veteran's service treatment records (STRs), and VA and private treatment records.  In particular, STRs did not reflect in-service complaints, treatments, or diagnoses of hypertension, PTSD, or DM II.  A May 2007 private treatment record reflected diagnosis of PTSD and major depressive disorder (MDD), and a November 2003 record diagnosed hypertension.  VA treatment records in 2007 diagnosed DM II.  The record also documents the Veteran's statements that he was in Vietnam and his alleged in-service stressors.

Relevant evidence received more than one year since the December 2010 rating decision includes VA treatment records indicating diagnoses of PTSD and MDD, DM II, and hypertension; as well as statements from the Veteran alleging that he was in Vietnam and his in-service stressors. 

Unfortunately, this new evidence is cumulative to evidence of record at the time of the December 2010 rating decision.  The Veteran's statements and the new medical treatment records do not relate to an unestablished fact necessary to substantiate the merits of the claims.  To the contrary, the VA and private treatment records, as well as the Veteran's lay statements, prior to and since the December 2010 rating decision reflect that the Veteran had hypertension, DM II, PTSD, and MDD, which he contended were due to his service in Vietnam.  There is no new and material evidence, such as a medical opinion linking his current claims with an in-service injury, which would either relate to the basis for the prior denial or that could reasonably substantiate the claim were the claim to be reopened.

Bilateral Knee Disability, 

For the following reasons, new and material evidence has not been received with regard to this claim.  The Veteran's claim for service connection for a bilateral knee disability was denied because there was no evidence of an in-service injury, or a nexus between the Veteran's current disability and service.  

In a July 2008 rating decision, the RO denied service connection for a bilateral knee disability.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the July 2008 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the July 2008 rating decision included the Veteran's STRs, and VA and private treatment records.  In particular, STRs did not reflect in-service complaints, treatments, or diagnosis of a bilateral knee disability.  Records in 2008 reflected bilateral degenerative changes to the knees, mild to moderate arthrosis, and a probable tear of the posterior horn of the medial meniscus.  The record also documents the Veteran's statements that he was in Vietnam and his alleged in-service injuries.

Relevant evidence received more than one year since the July 2008 rating decision includes VA treatment records indicating diagnoses of a bilateral knee disability, as well as statements from the Veteran alleging that he was in Vietnam and his in-service injuries. 

Unfortunately, this new evidence is cumulative to evidence of record at the time of the July 2008 rating decision.  The Veteran's statements and the new medical treatment records do not relate to an unestablished fact necessary to substantiate the merits of the claim.  To the contrary, the VA and private treatment records, as well as the Veteran's lay statements, prior to and since the July 2008 rating decision reflect that the Veteran had a bilateral knee disability, which he contended was due to in-service injuries.  There is no new and material evidence, such as a medical opinion linking his current bilateral knee problems with an in-service injury, which would either relate to the basis for the prior denial or that could reasonably substantiate the claim were the claim to be reopened.

Back Disability

For the following reasons, new and material evidence has not been received with regard to these claims.  The Veteran's claim for service connection for a back disability was denied because there was no evidence of an in-service injury, or a nexus between the Veteran's current disability and service.  

In an October 2007 Board decision, the Board denied service connection for a back disability.  The October 2007 Board determination was final when rendered.  See 38 U.S.C. §§ 7104, 7266; 38 C.F.R. §§ 3.156 (b), 20.1100.  In addition, the Veteran sought reconsideration and in a March 2010 Board decision, and the Board found that there was no clear and unmistakable error in the October 2007 Board decision.  There is no indication that the Veteran initiated an appeal (to the Court) with respect to the claim within the appeal period.

The relevant evidence of record at the time of the October 2007 Board decision included the Veteran's STRs, and VA and private treatment records.  In particular, STRs reflected back problems at the Veteran's February 1971 separation examination and the physician's note of back trouble.  Records in September 2004 reflect an x-ray of the lumbar spine showing small anterior osteophytes and some narrowing of the disc interspaces, a September 2004 MRI revealing small disc bulges in the thoracic spine, disc herniation, hypeophy, and moderately severe to severe spinal stenosis in the lumbar spine.  The record also documented the Veteran's statements that he was in Vietnam and his alleged in-service injuries.

Relevant evidence received more than one year since the October 2007 Board decision includes VA treatment records indicating diagnoses of a back disability; as well as statements from the Veteran alleging that he was in Vietnam and his in-service injuries. 

Unfortunately, this new evidence is cumulative to evidence of record at the time of the October 2007 Board decision.  The Veteran's statements and the new medical treatment records do not relate to an unestablished fact necessary to substantiate the merits of the claim.  To the contrary, the VA and private treatment records, and the Veteran's lay statements prior to and since the October 2007 Board decision reflect that the Veteran had a back disability, which he contended was due to in-service injuries.  There is no new and material evidence, such as a medical opinion linking his current back problems with an in-service injury, which would either relate to the basis for the prior denial or that could reasonably substantiate the claim were the claim to be reopened.

Hearing Loss

For the following reasons, new and material evidence has been received with regard to this claim.  The Veteran's July 2008 claim for service connection for bilateral hearing loss was denied because there was no evidence of current bilateral hearing loss, or a nexus between the Veteran's disability and service.  

In a July 2008 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the July 2008 rating decision is final.  See 38 U.S.C. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the July 2008 rating decision included the Veteran's service treatment records (STRs), VA treatment records, and private treatment records reflecting no hearing loss.  

Relevant evidence received more than one year since the July 2008 rating decision includes a September 2012 VA examination report diagnosing bilateral hearing loss and providing a nexus opinion.  As this evidence relates to the basis for the prior denial, and could reasonably substantiate the claim were the claim to be reopened by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement, the evidence is new and material.  Shade, 24 Vet. App. at 118.

Thus, in regards to the Veteran's petition to reopen the claims for service connection for hypertension, DM II, PTSD, a bilateral knee disability, and a back disability, the evidence, by itself or when considered in conjunction with the evidence previously of record, is not new and material.  Therefore, the Board finds that reopening of these claims is not warranted.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  As to the application to reopen a claim for service connection for bilateral hearing loss, the additional evidence submitted since the July 2008 rating decision is new and material evidence that relates to the basis for the prior denial.  Reopening of the claim for service connection for a bilateral hearing loss is therefore warranted.

II.  Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is evidence that a disorder had its onset prior to service, questions relating to the presumption of soundness arise.  Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C. §§ 1111.  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  When a condition is not noted on entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty.")  Thus, as the Court has previously explained, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).

In this case, the Veteran's STRs include a May 1969 induction examination report, which contained audiological evaluations with pure tone threshold, in decibels, as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
20
20
35
N/A
40
LEFT
10
10
10
N/A
10

The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b). A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Thus, only left ear hearing loss is considered to have been noted at entry into service and the Veteran is not presumed sound as to this disorder.  McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) (holding that the Board may discern the significance of the contemporaneously recorded audiology test results and hearing loss constituting disability under 38 C.F.R. § 3.385 constitutes a defect under 38 U.S.C. § 1111).  The Veteran is presumed sound as to right ear hearing loss and this presumption can only be rebutted with clear and unmistakable evidence that it preexisted service and was not aggravated by service.

In his May 1969 report of medical history, the Veteran reported that he had bilateral hearing loss, and a physician noted hearing loss in both ears.  There is thus clear and unmistakable evidence that right ear hearing loss preexisted service.

The remaining issues are whether preexisting left ear hearing loss was aggravated by service and whether right ear hearing loss clearly and unmistakably was not aggravated by service.  The presumption of aggravation, Horn, 25 Vet. App. at 234 ("There is a related but distinctly different statutory provision that pertains to cases in which a preexisting condition is noted on an entrance examination and the claimant contends that this condition was aggravated in service.  This provision is known as the 'presumption of aggravation'") applies only to the preexisting left ear hearing loss.  Id. at 235 (although the same word "aggravation" has a common meaning in both instances, this linguistic overlap does not signal that the presumption of aggravation in Section 1153, with its attendant burden of proof rules, is triggered in presumption of soundness cases once preexistence of the injury or disease has been established").

With regard to the presumption of aggravation, a preexisting injury or disease will be considered to have been aggravated by active duty service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  These provisions apply to only one situation:  where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn, 25 Vet. App. at 238 (quoting Wagner, 370 F.3d at 1096) ("[I]f a preexisting disorder is noted upon entry into service . . . the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.")

The evidence reflects that there was not an increase in severity of the hearing loss in either ear during service.  Following the May 1969 induction examination, the STRs do not reflect worsening of the Veteran's hearing loss, and contain no notations relating to complaints or treatment for hearing loss.  In his February 1971 separation report of medical history, the Veteran indicated both that he had and had not had hearing loss, and a physician summary noted hearing loss.  However, in his February 1971 separation report of medical examination, the Veteran reported that he was in good health, and an audiogram showed normal hearing with pure tone thresholds, in decibel, as follows: 


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0
 
Thus, the evidence shows no increase in severity of the hearing loss in either ear and in fact shows an improvement.  The presumption of aggravation is therefore not for application with regard to the left ear and the evidence with regard to the right ear clearly and unmistakably reflects that right ear hearing loss was not aggravated by service.  The presumption of soundness did not attach with regard to the left ear and has been rebutted with regard to the right ear.  The same evidence shows no aggravation of hearing loss during service.

For the foregoing reasons, entitlement to service connection for bilateral hearing loss is not warranted.




Arthritis of Multiple Joints

The Veteran contends that he has arthritis of multiple joints as a result of his in-service injuries in Vietnam.

Service connection may also be granted for listed chronic diseases, to include arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a)).  Arthritis is a chronic disease and DJD is a synonym for arthritis.  Greyzck v. West, 12 Vet. App. 288, 291 (1999) ("the term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease"). 

STRs in May 1969 document an entrance report of medical examination with normal clinical evaluation of the musculoskeletal system.  In his May 1969 report of medical history, the Veteran denied any bone, joint, or other deformity; and arthritis or rheumatism.  Following the May 1969 entrance examination, the STRs do not reflect any complaints, treatments, or diagnoses for arthritis.  The Veteran's February 1971 separation report of medical examination reflects normal evaluation of the musculoskeletal system.  A February 1971 separation report of medical history reflects no bone, joint, or other deformity; and no arthritis or rheumatism.  The Veteran reported that he was in good health in his report of medical examination and medical history.

Based on the evidence of record, the Board finds that service connection for arthritis of multiple joints is not warranted.  

As an initial matter, the Board notes that the Veteran claimed arthritis of all his joints, and that medical records document arthritis in the knees, back, and shoulders, which were all claims previously denied by the Board in October 2007 or the AOJ, as noted above.  Nevertheless, the Board finds that the Veteran does not meet the second prong of in-service injury as required under 38 C.F.R. § 3.303.  

As explained above, the Board has found that the Veteran did not have service in the Republic of Vietnam, and his claim for service connection for arthritis of multiple joints rests on his contention that he suffered physical injuries while in Vietnam.  Specifically, the Veteran contends that he was blown off a tank during his service in Vietnam.  In addition, the Board notes that STRs are silent as to any complaints, treatments, or diagnosis of arthritis during service or within one year of service.  Here, the earliest diagnosis of arthritis was in April 2005 for degenerative joint disease of the knee, more than one year after separation from service.  

The Board notes that the Veteran was not afforded VA examinations or medical opinions for his claim.  VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a current disability, the record indicates that the disability or persistent or recurrent symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83. 

However, the duty to provide an examination is not limitless.  Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability (or persistent or recurrent symptoms thereof) that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C. § 5103A(d).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  The evidence in this case is akin to the conclusory generalized lay statement suggesting a nexus between a current disability and service that does not meet the standard of subsection (B).

STRs and post-service medical records are devoid of evidence that the Veteran developed arthritis of multiple joints during service or as post-service disorders that may be associated with service.  This is so even when considering the low nexus threshold for triggering VA's duty to provide an examination.  As noted above, while the Veteran asserted an in-service disease, injury, or event with which the current disabilities may be associated, in this particular case, the Board finds that the Veteran's alleged in-service injury did not occur, and the low threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed disability.  McLendon, 20 Vet. App. at 79; Locklear, 20 Vet. App. at 410; Waters, 601 F. 3d at 1278. 

The Court in Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010), held that, while there must be competent evidence of a current disability (or persistent or recurrent symptoms thereof) and an indication (not necessarily from competent evidence) that the current disability may be associated with service, the in-service event prong of the McLendon test "does not qualify the quality of evidence necessary to meet its threshold."  Rather, the evidence must establish that there was a disease, injury, or event in service.  Id.  Here, for the reasons noted and discussed above, the evidence does not establish there was a disease, injury, or event in service with regard to the claims.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have arthritis of multiple joints due to disease or injury in service.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Sinus Disability

The Veteran contends that he has a sinus disability as a result of his in-service injuries in Vietnam.

STRs in May 1969 document an entrance report of medical examination with normal clinical evaluation of the sinuses.  In his May 1969 report of medical history, the Veteran denied sinusitis; or ear, nose, or throat problems.  Following the May 1969 entrance examination, the STRs do not reflect any complaints, treatments, or diagnoses for sinus problems.  The Veteran's February 1971 separation report of medical examination reflects normal evaluation of the sinuses, and a February 1971 report of medical history reflects no sinusitis.  The Veteran reported that he was in good health in both his report of medical examination and medical history.

VA treatment records in 2009 reflect complaints of tender sinuses and a sinusitis diagnosis.

Based on the evidence of record, the Board finds that service connection for a sinus disability is not warranted.  As an initial matter, the Board notes that the Veteran claims a sinus disability, and that post-service medical records document sinusitis in December 2009.  Nevertheless, the Board finds that the Veteran does not meet the second prong of in-service injury as required under 38 C.F.R. § 3.303.  

As explained above, the Board has found that the Veteran did not have service in the Republic of Vietnam, and his claim for service connection rests on his contention that he suffered an injury while in Vietnam.  Specifically, the Veteran contends that he inhaled fumes during his service in Vietnam, which caused his sinus problems.  In addition, the Board notes that STRs are silent as to any complaints, treatments, or diagnosis of sinus problems during service.  

The Board notes that the Veteran was not afforded VA examinations or medical opinions for his claim.  As explained above, VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a current disability, the record indicates that the disability or persistent or recurrent symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon, 20 Vet. App. at 79.  

Here, STRs and post-service medical records are devoid of evidence that the Veteran developed a sinus problem during service or as a post-service disorder that may be associated with service.  This is so even when considering the low nexus threshold for triggering VA's duty to provide an examination.  As noted above, while the Veteran asserted an in-service disease, injury, or event with which the current disabilities may be associated, in this particular case, the Board finds that the Veteran's alleged in-service injury did not occur, and the low threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed disability.  McLendon, 20 Vet. App. at 79; Locklear, 20 Vet. App. at 410; Waters, 601 F. 3d at 1278. 

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have a sinus disability due to disease or injury in service.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence was not received to reopen a previously denied claim of entitlement to service connection for hypertension, and the application to reopen is denied.

New and material evidence was not received to reopen a previously denied claim of entitlement to service connection for DM II, and the application to reopen is denied.

New and material evidence was not received to reopen a previously denied claim of entitlement to service connection for PTSD, and the application to reopen is denied.

New and material evidence was not received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability, and the application to reopen is denied.

New and material evidence was not received to reopen a previously denied claim of entitlement to service connection for a back disability, and the application to reopen is denied.

The application to reopen the claim for service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for arthritis of multiple joints is denied.

Entitlement to service connection for a sinus disability is denied.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim for service connection for tinnitus.

The Veteran contends that he experiences bilateral tinnitus as result of service.

A September 2012 VA examination report reflects the Veteran's complaints of tinnitus since service.  The VA examiner noted that while the Veteran reported onset of tinnitus during service, he submitted claims on three prior occasions resulting in rating decisions in 2004, 2008, and 2010.  The examiner observed that the Veteran did not claim tinnitus in any of these claims and concluded that this was suspect.  As such, the examiner stated that she could not provide an opinion without resorting to speculation. 

The Board finds that it is improper to consider the Veteran's failure to file a prior claim for tinnitus as a basis to determine the Veteran's credibility.  The fact that the Veteran did not file a claim for service connection for a particular disability at the same time he filed claims for compensation relating to other disabilities is not, by itself, a reason for finding him not credible.  See Fountain v. McDonald, 27 Vet. App. 258, 274 (2015) ("[T]here may be reasons unrelated to the merits of the claim or unrelated to whether a claimant is experiencing symptoms of the condition that explain why a claimant does not seek VA benefits at the same time that he or she focuses on seeking VA benefits for another condition.").  

Further, the Board notes that while the Veteran contends that his tinnitus is due to his in-service injuries in Vietnam, which Board has found to be not credible as explained above, he also received the expert rifle badge, and has claimed in-service noise exposure as a result. 

In light of the fact that the examiner improperly relied on the Veteran's lack of a tinnitus claim to determine the Veteran's credibility and noted an inability to offer an opinion without resorting to speculation, the Board finds that a new medical opinion as to the etiology of the Veteran's tinnitus should be obtained.

Accordingly, the claim for service connection for tinnitus is REMANDED for the following action:

1.  Request an opinion from an appropriate specialist clinician to determine the etiology of the Veteran's tinnitus.  The claims folder should be made available to and reviewed by the clinician.

The clinician should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus had its onset during service or is otherwise related to active military service.

The clinician should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

Neither the lack of a claim for service connection for tinnitus in connection with earlier claims nor the lack of medical treatment for or diagnosis of tinnitus during service or shortly thereafter should be the basis for a negative opinion.

2.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


